Order, Family Court, Bronx County (Alma Cordova, J), entered on or about June 14, 2006, which adjudicated appellant a juvenile delinquent, upon a *353fact-finding determination that he had committed acts, which, if committed by an adult, would constitute the crimes of attempted assault in the second degree and menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Appellant’s conduct, including punching a teacher twice and threatening her with further harm, established the elements of attempted second-degree assault under a theory of attempting to cause physical injury to a school employee on school grounds (see Penal Law §§ 110.00, 120.05 [10] [a]), as well as third-degree menacing. Concur—Tom, J.P., Friedman, Sullivan, Buckley and Kavanagh, JJ.